2013 WI 46

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2013AP149-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Walter W. Stern, III, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Walter W. Stern, III,
                                  Respondent.


                             DISCIPLINARY PROCEEDINGS AGAINST STERN

OPINION FILED:          May 21, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                    2013 WI 46
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.       2013AP149-D


STATE OF WISCONSIN                        :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Walter W. Stern, III, Attorney at Law:

Office of Lawyer Regulation,                                     FILED
              Complainant,
                                                            MAY 21, 2013
      v.
                                                               Diane M. Fremgen
                                                            Clerk of Supreme Court
Walter W. Stern, III,

              Respondent.




      ATTORNEY      disciplinary   proceeding.       Attorney's         license

suspended.



      ¶1      PER CURIAM.    We review, pursuant to SCR 22.17(2),1 the

report of the referee, Richard C. Ninneman, recommending the


      1
          SCR 22.17(2) states:

           If no appeal is filed timely, the supreme court
      shall review the referee's report; adopt, reject or
      modify the referee's findings and conclusions or
      remand the matter to the referee for additional
      findings;  and   determine  and  impose  appropriate
                                                                            No.       2013AP149-D



court     suspend     Attorney      Walter       W.     Stern,       III's        license     to

practice     law     for   a   period      of     two        years    for     professional

misconduct      resulting      in   his    federal       criminal       conviction            for

conspiring to commit money laundering in violation of 18 U.S.C.

§ 1956(h).2     No appeal has been filed.

     ¶2     We approve and adopt the referee's findings of fact

and conclusions of law.              We conclude that the seriousness of

Attorney     Stern's       misconduct           warrants       a     two-year           license

suspension.        The Office of Lawyer Regulation (OLR) does not seek

costs.    No costs will be imposed.

     ¶3     Attorney Stern has been licensed to practice law in

Wisconsin     since    1974.        He    has    been    subject       to     a    number      of

previous disciplinary proceedings.                 In August of 1988, the Board

of Attorneys Professional Responsibility (BAPR), the predecessor

to the OLR, imposed a private reprimand on Attorney Stern for

professional        misconduct      consisting          of    communicating             on    the

subject    of   the    representation           with    a     party    he     knew       to   be

represented by a lawyer without the consent of the lawyer.                                    In
September of 1992, BAPR publicly reprimanded Attorney Stern for

professional        misconduct      consisting          of     advancing          a     factual
position without a basis; failing to maintain the respect due


     discipline.   The court, on its own motion, may order
     the parties to file briefs in the matter.
     2
       Title 18 U.S.C. § 1956(h) states:    "Any person who
conspires to commit any offense defined in this section or
section 1957 shall be subject to the same penalties as those
prescribed for the offense the commission of which was the
object of the conspiracy."

                                            2
                                                                           No.       2013AP149-D



courts       of       justice     and     judicial         officers;      violating         the

Attorney's Oath; and engaging in offensive personality.                                 Public

Reprimand of Walter W. Stern III, No. 1992-11.                            In November of

1993,       Attorney      Stern    consented          to   a   private      reprimand       for

professional misconduct consisting of failing to pay a third-

party lien from settlement proceeds after receiving notice of

the lien.             BAPR Private Reprimand, No. 1993-25.                      In March of

2008,       Attorney      Stern    consented          to   a   private      reprimand       for

professional misconduct consisting of committing criminal acts

that    reflected        adversely       on    his    honesty,     trustworthiness,          or

fitness as a lawyer.               The discipline was a result of Attorney

Stern    pleading        no    contest    to    a     second   and      third    offense     of

Operating         a    Motor    Vehicle       While    Under      the   Influence.          OLR

Private Reprimand, No. 2008-08.

       ¶4     The       disciplinary      complaint         now    before       us    involves

allegations that Attorney Stern engaged in money laundering in

connection with funds received by a party, N.L.A., pursuant to a

marital settlement agreement (MSA).                        On or about June 1, 2005,
N.L.A. and            her then-husband         entered     into    an    MSA     under which

N.L.A. was to receive $95,000.                        On or about June 22, 2005,
N.L.A.'s divorce attorney deposited $29,000 toward the MSA in a

trust account.
       ¶5     Attorney Stern was acquainted with N.L.A. and referred

her to a bankruptcy attorney.                    On or about September 30, 2005,
N.L.A. filed a Chapter 7 bankruptcy petition.                            N.L.A. concealed

the MSA and the funds received and due under the MSA from her

bankruptcy attorney.
                                                3
                                                                      No.   2013AP149-D



     ¶6      In October of 2005, N.L.A.'s divorce attorney received

a second MSA payment of $20,000.

     ¶7      On or about January 14, 2006, the bankruptcy court

determined      N.L.A.'s   petition       to     be    a    no-asset        case   and

discharged her debts.

     ¶8    On    or   about   January      17,        2006,    N.L.A.'s       divorce

attorney received a third MSA payment of $20,000.

     ¶9    On or about March 3, 2006, N.L.A. gave the funds from

the three MSA payments to Attorney Stern.                    Attorney Stern then

purchased a certificate of deposit (CD) from a bank in his own

name, with the proceeds going to N.L.A. upon his death.

     ¶10   In April of 2006, N.L.A. received a fourth MSA payment

of $26,000.

     ¶11   In January of 2007, Attorney Stern used the proceeds

from the March 2006 CD and the fourth MSA payment to purchase

another CD, also in his name, payable to N.L.A. upon his death.

     ¶12   On December 20, 2011, a federal grand jury indicted

Attorney Stern for violating 18 U.S.C. § 1956(h) by knowingly
conspiring with N.L.A. to commit money laundering to conceal the

$95,000 N.L.A. received, thereby committing bankruptcy fraud.
     ¶13   On June 20, 2012, a federal jury found Attorney Stern

guilty of the money laundering charge.                      On January 9, 2013,
Attorney Stern was sentenced to federal prison for one year and

one day.
    ¶14    On    January   22,   2013,         the    OLR     filed     a   complaint

alleging that by engaging in conduct resulting in his federal

criminal conviction for conspiring to commit money laundering in
                                      4
                                                                            No.    2013AP149-D



violation of 18 U.S.C. § 1956(h), Attorney Stern committed a

criminal     act    that        reflected          adversely          on     his    honesty,

trustworthiness,        or     fitness    as       a   lawyer     in       other   respects,

contrary   to    SCR    20:8.4(b)3       and       engaged      in    conduct      involving

dishonesty,      fraud,      deceit,     or       misrepresentation,           contrary    to

SCR 20:8.4(c).4

     ¶15     On February 4, 2013, the parties filed a stipulation

and no contest plea agreement whereby Attorney Stern pled no

contest to the misconduct alleged in the complaint.                                 Attorney

Stern agreed that the referee could use the allegations of the

complaint as an adequate factual basis for a determination of

misconduct and for the discipline requested.                                Attorney Stern

further agreed that it would be appropriate for this court to

impose   the    level     of    discipline          sought   by       the    OLR   Director,

namely, a two-year suspension of Attorney Stern's license to

practice   law     in   Wisconsin.            The      parties       requested     that   the

referee approve the stipulation and file a report finding facts

and misconduct consistent with the stipulation and recommending
that Attorney Stern's license to practice law be suspended for

two years.



     3
       SCR 20:8.4(b) states it is professional misconduct for a
lawyer to "commit a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects; . . . ."
     4
       SCR 20:8.4(c) states it is professional misconduct for a
lawyer to "engage in conduct involving dishonesty, fraud, deceit
or misrepresentation; . . . ."

                                              5
                                                                          No.       2013AP149-D



       ¶16     On February 20, 2013, the referee filed his findings

of fact, conclusions                of law,      and    recommendation         in    which    he

adopted the parties' stipulated findings of fact; found that the

OLR had proven by clear, satisfactory, and convincing evidence

that     Attorney          Stern    violated         SCRs   20:8.4(b)     and       (c);     and

recommended that Attorney Stern's license to practice law be

suspended for two years.                  No appeal was filed from the referee's

report and recommendation.

       ¶17     This court will affirm a referee's findings of fact

unless they are clearly erroneous, but conclusions of law are

reviewed de novo.                See In re Disciplinary Proceedings Against

Eisenberg, 2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                                  This

court     is        free     to     impose       whatever       discipline          it     deems

appropriate, regardless of the referee's recommendation.                                 See In

re Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261
Wis. 2d 45, 660 N.W.2d 686.

       ¶18     We     adopt        the     referee's        findings      of        fact     and

conclusions of law and determine that a two-year suspension is

the    appropriate          discipline         for   Attorney    Stern's        professional

misconduct.          The actions that led to Attorney Stern's federal

conviction of conspiring to commit money laundering are serious

failings that warrant a significant level of discipline.

       ¶19     As    to     costs,       the   OLR    states    that    Attorney         Stern's

prompt       entry         into      a     comprehensive         stipulation             avoided

expenditure         of     any     significant        amount    of     lawyer       regulation

system resources.             Consistent with the OLR's recommendation, no

costs will be imposed.
                                                 6
                                                       No.   2013AP149-D



     ¶20   IT IS ORDERED that the license of Walter W. Stern,

III, to practice law in Wisconsin is suspended for a period of

two years, effective the date of this order.

     ¶21   IT IS FURTHER ORDERED that Walter W. Stern, III, shall

comply with the provisions of SCR 22.26 concerning the duties of

an attorney whose license to practice law has been suspended.

    ¶22    IT   IS   FURTHER   ORDERED   that   compliance   with   all

conditions of this order is required for reinstatement.             See

SCR 22.29(4)(c).




                                   7